On petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit. Motion of petitioner for leave to proceed in forma pauperis and petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Fifth Circuit for further consideration in light of Carachuri-Rosendo v. Holder, 560 U.S. 563, 130 S. Ct. 2577, 177 L. Ed. 2d 68 (2010).
Same case below, 333 Fed. Appx. 893 (first judgment); 348 Fed. Appx. 990 (second judgment).